Banke, Judge.
This is an appeal from an order denying the appellant’s request for issuance of a default judgment. As the case is still pending in the trial court, and as the appellant has not filed an application to this court for interlocutory review in accordance with the provisions of OCGA § 5-6-34 (Code Ann. § 6-701), the appeal is dismissed for lack of jurisdiction. See Johnston-Willis Hosp. v. Cain, 142 Ga. App. 305 (236 SE2d 374) (1977); Bell v. Rodgers, 158 Ga. App. 507 (281 SE2d 647) (1981).

Appeal dismissed.


Deen, P. J., and Carley, J., concur.

*139Decided January 14, 1983.
Thomas L. Washburn III, for appellant.
Paul J. Weiner, for appellee.